Citation Nr: 1134922	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral hearing loss for the period prior to November 1, 2007.

2.  Entitlement to an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning November 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from February 1962 to January 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi, that granted service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective January 6, 2003.

In a February 2008 rating decision, the RO assigned a 20 percent rating, effective November 1, 2007.  


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in April 2007 show that the Veteran had level III hearing in his right ear and level V hearing in his left ear.

2.  The results of November 2007 VA audiometric tests show that the Veteran had level III hearing loss in his right ear and level V hearing loss in his left ear.

3.  The results of September 2009 VA audiometric tests show that the Veteran had level IV hearing loss in his right ear and level VII hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss for the period prior to November 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning November 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and his April 2007, November 2007, and September 2009 VA examination reports have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claim decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

Initial Rating

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in January 2003.  After being initially denied service connection by way of the December 2003 rating decision, service connection was ultimately awarded in May 2007.  A 10 percent rating was assigned, effective January 6, 2003, the date of the claim.  The Veteran perfected an appeal of the May 2007 rating decision.  In a February 2008 rating decision, the RO awarded a 20 percent rating, effective November 1, 2007.  The Veteran continues his appeal.  Thus, the question at issue in this appeal is whether a rating in excess of 10 percent is warranted prior to November 1, 2007, and whether a rating in excess of 20 percent is warranted thereafter.  The Veteran's disability is assigned under Diagnostic Code (DC) 6100. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  Tables VI, VIA, and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination.

% of
discrim-
ination
Pure tone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average.

Pure tone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Here, the Board reviewed the claims folder in its entirety, paying particular attention to all clinical records dating from January 2002, one year prior to the Veteran's service connection claim.  The evidence available for review as to the audiological findings related to the Veteran's hearing loss throughout the course of this appeal includes April 2007, November 2007, and September 2009 VA examination reports, as well as an August 2006 private audiogram, with partial findings.  Each is discussed in turn, below.

In August 2006, a private audiologist's report, with charted results, reveals the following:  



HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
110
LEFT
60
95
--
85

The private examiner, according to the chart, failed to measure pure tone threshold at 3000 Hertz.  Also, the August 2006 report contains no speech recognition ability percentage findings.  Because this report is incomplete, it does not meet the requirements of 38 C.F.R. § 4.85, which requires a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Thus, the August 2006 private evaluation is not to be used in this analysis.




In April 2007, the Veteran was afforded a VA examination.  His pure tone thresholds, in decibels, as noted in that examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
90
105
LEFT
50
95
90
85

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2010).  In April 2007, therefore, pure tone threshold average on the right was 71, and on the left was 80.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and 80 percent in the left ear.  The mechanical application of the above results compels a numeric designation of III in the right ear and V in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a 10 percent rating under Table VII, which is the rating presently assigned for this time period.  

In November 2007, the Veteran was afforded another VA examination.  His pure tone thresholds at that time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
75
100
105
LEFT
55
90
95
95

The pure tone threshold average on the right was 80, and on the left was 84.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear, and 76 percent in the left ear.  The mechanical application of the above results compels a numeric designation of III in the right ear and V in the left ear under Table VI 
(38 C.F.R. § 4.85).  The record reflect that the Veteran's 20 percent rating is, in fact, awarded as of the date of this examination.  The numeric designations recorded at the time of this examination do not show that a rating in excess of 20 percent is warranted.  Thus, an increase is not appropriate as of the date of this examination.  

In September 2009, the Veteran was afforded his most recent VA examination.  His pure tone thresholds, in decibels, as noted in that examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
80
105
105
LEFT
60
90
100
95

Thus, in April 2011, pure tone threshold average on the right was 84, and on the left was 86.  Speech recognition ability at this time was noted as 84 percent in the right ear, and 74 percent in the left year.  The mechanical application of these findings results in a numeric designation of IV in the right ear and VII in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a 20 percent rating under Table VII.  As noted, above, the Veteran was indeed awarded a 20 percent rating, effective November 1, 2007, which was prior to this examination report.  The mechanical application of the 2009 results to Table VII fails to show that a rating in excess of 20 percent is warranted.  

The Board notes that the Veteran was provided audiological examinations that were adequate for rating purposes.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations described above.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7 (2010).  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that the staged ratings presently assigned are in fact warranted in this case.  There is, however, no evidence that the assigned 10 percent rating is less than adequate between the effective date of January 6, 2003, and November 1, 2007, and there is no evidence that a rating in excess of the Veteran's presently assigned 20 percent rating since November 1, 2007, is warranted.  

Finally, the Veteran's hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's disability and are thus adequate to evaluate this claim so referral is not warranted.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the April 2007, November 2007, and September 2009 VA examination reports contain a detailed description of the Veteran's subjective complaints.  And, in a February 2010 statement, the VA examiner specifically concluded that the Veteran's hearing loss does not preclude him from employment, although it would make spoken communication difficult.  The Board has also considered the written statements the Veteran submitted in support of his claim.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral hearing loss for the period prior to November 1, 2007, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning November 1, 2007, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


